EXHIBIT 22
7/22/2020                                            CM/ECF - USDC Massachusetts - Version 6.2.2 as of 2/9/2019

                                                                                                                              CLOSED

                                         United States District Court
                                      District of Massachusetts (Boston)
                               CIVIL DOCKET FOR CASE #: 1:09-cv-11672-WGY


 Tuckerbrook Alternative Investments, LP, v. Banerjee                                   Date Filed: 10/06/2009
 Assigned to: Judge William G. Young                                                    Date Terminated: 07/05/2012
 Demand: $75,000                                                                        Jury Demand: Both
 Cause: 28:1332 Diversity-Other Contract                                                Nature of Suit: 190 Contract: Other
                                                                                        Jurisdiction: Diversity
 Plaintiff
 Tuckerbrook Alternative Investments,                                represented by David B Mack
 LP,                                                                                O'Connor, Carnathan and Mack LLC
                                                                                    1 Van de Graaff Drive, Suite 104
                                                                                    Burlington, MA 01803
                                                                                    781-359-9005
                                                                                    Fax: 781-359-9001
                                                                                    Email: dmack@ocmlaw.net
                                                                                    ATTORNEY TO BE NOTICED

                                                                                        Sean T. Carnathan
                                                                                        O'Connor, Carnathan and Mack LLC
                                                                                        Landmark One
                                                                                        1 Van de Graaff Drive
                                                                                        Suite 104
                                                                                        Burlington, MA 01803
                                                                                        781-359-9002
                                                                                        Fax: 781-359-9001
                                                                                        Email: scarnathan@ocmlaw.net
                                                                                        ATTORNEY TO BE NOTICED


 V.
 Defendant
 Sumanta Banerjee                                                    represented by Mitchell J. Matorin
                                                                                    Matorin Law Office LLC
                                                                                    Suite 5
                                                                                    18 Grove Street
                                                                                    Wellesley, MA 02482
                                                                                    781-453-0100
                                                                                    Fax: 888-628-6746
                                                                                    Email: mmatorin@matorinlawoffice.com
                                                                                    TERMINATED: 02/22/2011
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                        Richard M. Gelb
                                                                                        Gelb & Gelb, LLP
                                                                                        Suite 207 V
https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?519980560880637-L_1_0-1                                                            1/8
7/22/2020                                            CM/ECF - USDC Massachusetts - Version 6.2.2 as of 2/9/2019

                                                                                        900 Cummings Center
                                                                                        Beverly, MA 01915
                                                                                        617-345-0010
                                                                                        Fax: 617-345-0009
                                                                                        Email: rgelb@gelbgelb.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Daniel K. Gelb
                                                                                        Gelb & Gelb, LLP
                                                                                        Suite 207 V
                                                                                        900 Cummings Center
                                                                                        Beverly, MA 01915
                                                                                        617-345-0010
                                                                                        Fax: 617-345-0009
                                                                                        Email: dgelb@gelbgelb.com
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Stamenia Tzouganatos
                                                                                        Gelb & Gelb LLP
                                                                                        84 State Street
                                                                                        Boston, MA 02109
                                                                                        617-345-0010
                                                                                        Fax: 617-345-0009
                                                                                        Email: stzouganatos@gelbgelb.com
                                                                                        ATTORNEY TO BE NOTICED


  Date Filed              #      Docket Text
  10/06/2009                  1 COMPLAINT (Verified) against Sumanta Banerjee Filing fee: $ 350, receipt number
                                01010000000002612253, filed by Tuckerbrook Alternative Investments, LP,.
                                (Attachments: # 1 Civil Cover Sheet, # 2 Category Sheet)(Carnathan, Sean) (Entered:
                                10/06/2009)
  10/06/2009                     ELECTRONIC NOTICE of Case Assignment. Judge William G. Young assigned to
                                 case. If the trial Judge issues an Order of Reference of any matter in this case to a
                                 Magistrate Judge, the matter will be transmitted to Magistrate Judge Sorokin (Paine,
                                 Matthew) (Entered: 10/06/2009)
  10/06/2009                  2 Summons Issued as to Sumanta Banerjee. Counsel receiving this notice electronically
                                should download this summons, complete one for each defendant and serve it in
                                accordance with Fed.R.Civ.P. 4 and LR 4.1. Summons will be mailed to plaintiff(s)
                                not receiving notice electronically for completion of service. (Paine, Matthew)
                                (Entered: 10/06/2009)
  10/06/2009                  3 General Order 09-1, dated January 6, 2009 regarding the E-Government Act and
                                Personal Identifiers entered. (Paine, Matthew) (Entered: 10/06/2009)
  10/06/2009                  4 CORPORATE DISCLOSURE STATEMENT by Tuckerbrook Alternative Investments,
                                LP,. (Carnathan, Sean) (Entered: 10/06/2009)
  01/26/2010                  5 SUMMONS Returned Executed by Tuckerbrook Alternative Investments, LP,. Sumanta
                                Banerjee served on 11/30/2009, answer due 12/21/2009. (Carnathan, Sean) (Modified
                                on 1/27/2010 to Update Docket Text As Cousel Used the Wrong Event in CM/ECF for
                                the Summons Returned Executed)) (Paine, Matthew). (Entered: 01/26/2010)
https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?519980560880637-L_1_0-1                                                     2/8
7/22/2020                                            CM/ECF - USDC Massachusetts - Version 6.2.2 as of 2/9/2019

  02/05/2010                 6 Request for Entry of Default Judgment for Sum Certain Pursuant to Fed. R. Civ. P.
                               55(B)(1) as to Sumanta Banerjee by Tuckerbrook Alternative Investments, LP,.
                               (Carnathan, Sean) (Modified on 2/23/2010 to Update Docket Text) (Paine, Matthew).
                               (Entered: 02/05/2010)
  02/05/2010                 7 AFFIDAVIT in Support re 6 MOTION for Default Judgment for Sum Certain Pursuant
                               to Fed. R. Civ. P. 55(B)(1) as to Sumanta Banerjee. (Attachments: # 1 Exhibit A, # 2
                               Exhibit B, # 3 Exhibit C)(Carnathan, Sean) (Entered: 02/05/2010)
  02/23/2010                     Motions terminated: 6 MOTION for Default Judgment for Sum Certain Pursuant to
                                 Fed. R. Civ. P. 55(B)(1) as to Sumanta Banerjee filed by Tuckerbrook Alternative
                                 Investments, LP,. (Paine, Matthew) (Entered: 02/23/2010)
  02/23/2010                 8 NOTICE: Clerk's ENTRY OF DEFAULT as to Sumanta Banerjee (Paine, Matthew)
                               (Entered: 02/23/2010)
  02/23/2010                 9 Judge William G. Young: ORDER entered. STANDING ORDER on motions for
                               default judgment (Paine, Matthew) (Entered: 02/23/2010)
  02/24/2010                10 MOTION for Default Judgment For Sum Certain Pursuant to Fed. R. Civ. P. 55(B)(1)
                               as to Sumanta Banerjee by Tuckerbrook Alternative Investments, LP,. (Attachments: #
                               1 Text of Proposed Order Form of Default Judgment)(Carnathan, Sean) (Entered:
                               02/24/2010)
  02/24/2010                11 AFFIDAVIT in Support re 10 MOTION for Default Judgment For Sum Certain
                               Pursuant to Fed. R. Civ. P. 55(B)(1) as to Sumanta Banerjee. (Attachments: # 1 Exhibit
                               A, # 2 Exhibit B)(Carnathan, Sean) (Entered: 02/24/2010)
  03/05/2010                12 MOTION and Affidavit of Sumanta Banerjee to Set Aside Default by Sumanta
                               Banerjee. (Attachments: # 1 Exhibit - A, # 2 Exhibit - B, # 3 Exhibit - C, # 4 Exhibit -
                               D, # 5 Exhibit - E)(Paine, Matthew) (Entered: 03/08/2010)
  03/09/2010                     Judge William G. Young: Electronic ORDER entered : Allowed. The default is vacated
                                 re 12 MOTION and Affidavit of Sumanta Banerjee to Set Aside Default (Paine,
                                 Matthew) (Entered: 03/09/2010)
  03/09/2010                     Judge William G. Young: Electronic ORDER entered finding as moot 10 MOTION for
                                 Default Judgment For Sum Certain Pursuant to Fed. R. Civ. P. 55(B)(1) (Paine,
                                 Matthew) (Entered: 03/09/2010)
  03/24/2010           13        MOTION Deem Service of Process Effectuated by Tuckerbrook Alternative
                                 Investments, LP,.(Carnathan, Sean) (Entered: 03/24/2010)
  03/24/2010           14        MEMORANDUM in Support re 13 MOTION Deem Service of Process Effectuated
                                 filed by Tuckerbrook Alternative Investments, LP,. (Attachments: # 1 Exhibit A, # 2
                                 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G)
                                 (Carnathan, Sean) (Entered: 03/24/2010)
  04/02/2010                     Judge William G. Young: ELECTRONIC ORDER entered : Motion allowed. The
                                 defendant Banerjee shall answer or otherwise plead within 45 days of the date of this
                                 order re 13 Motion Deem Service of Process Effectuated (Paine, Matthew) (Entered:
                                 04/02/2010)
  04/23/2010           15        Letter (via email) from Sumanta Banerjee to Judge William G. Young. (Paine,
                                 Matthew) (Additional attachment(s) added on 11/14/2019: # 1 Exhibits) (Paine,
                                 Matthew). (Entered: 04/23/2010)
  04/23/2010                     Judge William G. Young: ELECTRONIC ORDER entered: In clarification, the Court
                                 rules that it has acquired personal jurisdiction over Mr. Banerjee. Tuckerbrook's counsel

https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?519980560880637-L_1_0-1                                                    3/8
7/22/2020                                            CM/ECF - USDC Massachusetts - Version 6.2.2 as of 2/9/2019

                                 is forthwith to mail by certified mail or by an equally verifiable delivery service another
                                 copy of the complaint herein. The request for e-filing is denied. re 15 Letter (via
                                 email) from Sumanta Banerjee to Judge William G. Young(Paine, Matthew) (Entered:
                                 04/23/2010)
  04/30/2010           16        AFFIDAVIT OF SERVICE Executed by Tuckerbrook Alternative Investments, LP,.
                                 Sumanta Banerjee served on 4/30/2010, answer due 5/21/2010. Acknowledgement filed
                                 by Tuckerbrook Alternative Investments, LP,. (Carnathan, Sean) (Entered: 04/30/2010)
  05/19/2010                17 Letter (via email) from Sumanta Banerjee to Judge William G. Young. (Attachments: #
                               1 Exhibit - A)(Paine, Matthew) (Entered: 05/20/2010)
  05/27/2010                18 Request for Entry of Default Pursuant to Fed. R. Civ. P. 55(a) by Tuckerbrook
                               Alternative Investments, LP,.(Carnathan, Sean) (Modified on 6/1/2010 to Update
                               Docket) (Paine, Matthew). (Entered: 05/27/2010)
  05/27/2010           19        AFFIDAVIT in Support re 18 Request for Entry of Default Pursuant to Fed. R. Civ. P.
                                 55(a). (Attachments: # 1 Exhibit Exhibit A, # 2 Exhibit Exhibit B, # 3 Exhibit Exhibit
                                 C, # 4 Exhibit Exhibit D, # 5 Exhibit Exhibit E, # 6 Exhibit Exhibit F, # 7 Exhibit
                                 Exhibit G, # 8 Exhibit Exhibit H, # 9 Exhibit Exhibit I, # 10 Exhibit Exhibit J)
                                 (Carnathan, Sean) (Modified on 6/1/2010 to Update Docket Text) (Paine, Matthew).
                                 (Entered: 05/27/2010)
  06/01/2010                     Motions terminated: 18 Motion for Entry of Default Pursuant to Fed. R. Civ. P. 55(a)
                                 filed by Tuckerbrook Alternative Investments, LP,. (Paine, Matthew) (Entered:
                                 06/01/2010)
  06/01/2010                20 NOTICE: Clerk's ENTRY OF DEFAULT as to Sumanta Banerjee (Paine, Matthew)
                               (Entered: 06/01/2010)
  06/01/2010                21 Judge William G. Young: ORDER entered. STANDING ORDER on motions for
                               default judgment (Paine, Matthew) (Entered: 06/01/2010)
  06/03/2010                22 MOTION for Default Judgment for Sum Certain Pursuant to Fed. R. Civ. P. 55(B)(1) as
                               to Sumanta Banerjee by Tuckerbrook Alternative Investments, LP,. (Attachments: # 1
                               Text of Proposed Order Form of Default Judgment)(Carnathan, Sean) (Entered:
                               06/03/2010)
  06/03/2010                23 AFFIDAVIT in Support re 22 MOTION for Default Judgment for Sum Certain
                               Pursuant to Fed. R. Civ. P. 55(B)(1) as to Sumanta Banerjee. (Attachments: # 1 Exhibit
                               A, # 2 Exhibit B)(Carnathan, Sean) (Entered: 06/03/2010)
  06/08/2010           24        Letter (via email) from Sumanta Banerjee to Judge William G. Young (Paine, Matthew)
                                 (Additional attachment(s) added on 11/14/2019: # 1 Exhibits) (Paine, Matthew).
                                 Modified on 11/14/2019 (Paine, Matthew). (Entered: 06/08/2010)
  06/08/2010                     Judge William G. Young: ELECTRONIC ORDER entered: Treated as an opposition to
                                 the motion for default and a motion to extend the time or otherwise respond, motion
                                 denied re 24 Letter (via email) from Sumanta Banerjee to Judge William G. Young.
                                 (Paine, Matthew) (Entered: 06/08/2010)
  06/18/2010           25        Opposition re 22 MOTION for Default Judgment for Sum Certain Pursuant to Fed. R.
                                 Civ. P. 55(B)(1) as to Sumanta Banerjee filed by Sumanta Banerjee. (Attachments: # 1
                                     Exhibit - A, # 2 Exhibit - B, # 3 Exhibit - C, # 4 Exhibit D - Part 1, # 5
                                 Exhbiti D - Part 2)(Paine, Matthew) (Entered: 06/18/2010)
  06/29/2010                     Judge William G. Young: ELECTRONIC ORDER entered granting 22 MOTION for
                                 Default Judgment for Sum Certain Pursuant to Fed. R. Civ. P. 55(B)(1) (Paine,
                                 Matthew) (Entered: 06/29/2010)
https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?519980560880637-L_1_0-1                                                     4/8
7/22/2020                                            CM/ECF - USDC Massachusetts - Version 6.2.2 as of 2/9/2019

  06/30/2010                26 Judge William G. Young: ORDER entered. DEFAULT JUDGMENT in favor of
                               Plaintiff Tuckerbrook Alternative Investments, LP (Paine, Matthew) (Entered:
                               06/30/2010)
  06/30/2010                     Civil Case Terminated. (Paine, Matthew) (Entered: 06/30/2010)
  08/12/2010                27 MOTION to Dismiss by Sumanta Banerjee. (Attachments: # 1 Proposed Order)(Paine,
                               Matthew) (Entered: 08/12/2010)
  08/12/2010                28 MEMORANDUM in Support re 27 MOTION to Dismiss filed by Sumanta Banerjee.
                               (Paine, Matthew) (Entered: 08/12/2010)
  08/12/2010           29        MOTION to Vacate Default Judgment by Sumanta Banerjee. (Attachments: # 1
                                 Proposed Order)(Paine, Matthew) (Entered: 08/12/2010)
  08/12/2010                30 EXHIBITS (A) through (X) and (1) through (16) by Sumanta Banerjee. (Paine,
                               Matthew) (Entered: 08/12/2010)
  08/18/2010                31 Opposition re 29 MOTION for Default Judgment as to Tuckerbrool Alternative
                               Investments, LP filed by Tuckerbrook Alternative Investments, LP,. (Carnathan, Sean)
                               (Entered: 08/18/2010)
  09/17/2010                32 NOTICE of Appearance by Mitchell J. Matorin on behalf of Sumanta Banerjee
                               (Matorin, Mitchell) (Entered: 09/17/2010)
  10/01/2010                33 MOTION for Leave to File Supplemental Memorandum of Law in Support of Motion to
                               Vacate Default Judgment by Sumanta Banerjee. (Attachments: # 1 Exhibit 1 - Proposed
                               Supplemental Memorandum of Law, # 2 Exhibit A to Proposed Supplemental
                               Memorandum of Law, # 3 Exhibit B to Proposed Supplemental Memorandum of Law)
                               (Matorin, Mitchell) (Entered: 10/01/2010)
  10/04/2010                     Judge William G. Young: ELECTRONIC ORDER entered granting 33 MOTION for
                                 Leave to File Supplemental Memorandum of Law in Support of Motion to Vacate
                                 Default Judgment ; Counsel using the Electronic Case Filing System should now file
                                 the document for which leave to file has been granted in accordance with the CM/ECF
                                 Administrative Procedures. Counsel must include - Leave to file granted on (date of
                                 order)- in the caption of the document. (Paine, Matthew) (Entered: 10/04/2010)
  10/04/2010                34 Supplemental MEMORANDUM in Support re 29 MOTION for Default Judgment
                               as to Tuckerbrool Alternative Investments, LP re 29   Motion to Vacate Entry of
                               Default Judgment filed by Sumanta Banerjee. (Attachments: # 1 Exhibit A - Hague
                               Convention and India Reservations, # 2 Exhibit B - Complaint in Alkek & Williams
                               Ltd. v. Tuckerbrook Alternative Investments, LP (S.D. Tex.))(Matorin, Mitchell)
                               (Entered: 10/04/2010)
  10/06/2010                35 Assented to MOTION for Leave to File Short Response to Plaintiff's Supplemental
                               Memorandum of Law in Support of Defendant's Motion to Set Aside Default Judgment
                               by Tuckerbrook Alternative Investments, LP,.(Carnathan, Sean) (Entered: 10/06/2010)
  10/14/2010                     Judge William G. Young: ELECTRONIC ORDER entered granting 35 Assented to
                                 MOTION for Leave to File Short Response to Plaintiff's Supplemental Memorandum
                                 of Law in Support of Defendant's Motion to Set Aside Default Judgment ; Counsel
                                 using the Electronic Case Filing System should now file the document for which leave
                                 to file has been granted in accordance with the CM/ECF Administrative Procedures.
                                 Counsel must include - Leave to file granted on (date of order)- in the caption of the
                                 document. (Paine, Matthew) (Entered: 10/14/2010)
  10/21/2010                36 RESPONSE to Motion re 33 MOTION for Leave to File Supplemental Memorandum
                               of Law in Support of Motion to Vacate Default Judgment filed by Tuckerbrook
https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?519980560880637-L_1_0-1                                                    5/8
7/22/2020                                            CM/ECF - USDC Massachusetts - Version 6.2.2 as of 2/9/2019

                                 Alternative Investments, LP,. (Carnathan, Sean) (Entered: 10/21/2010)
  11/30/2010           37        Judge William G. Young: ORDER entered. MEMORANDUM AND ORDER: ECF No.
                                 29 is ALLOWED and the default judgment entered against Banerjee is VACATED.
                                 SO ORDERED...(Paine, Matthew) (Entered: 11/30/2010)
  11/30/2010                     Case Reopened per Judge Young order 37                   (Sonnenberg, Elizabeth) (Entered:
                                 11/30/2010)
  01/26/2011                     Motions terminated: 27 MOTION to Dismiss filed by Sumanta Banerjee. (Smith,
                                 Bonnie) (Entered: 01/26/2011)
  02/14/2011                38 Assented to MOTION to Withdraw as Attorney by Sumanta Banerjee. (Attachments: #
                               1 Declaration of Mitchell J. Matorin in Support of Motion to Withdraw)(Matorin,
                               Mitchell) (Entered: 02/14/2011)
  02/22/2011                     Judge William G. Young: ELECTRONIC ORDER entered granting 38 Motion to
                                 Withdraw as Attorney. Attorney Mitchell J. Matorin terminated (Paine, Matthew)
                                 (Entered: 02/22/2011)
  02/24/2011                39 MOTION for Extension of Time to File An Answer Due To Change in Legal
                               Representation by Sumanta Banerjee. (Attachments: # 1 Exhibit - A)(Paine, Matthew)
                               (Entered: 02/24/2011)
  02/25/2011                     Judge William G. Young: ELECTRONIC ORDER entered: "Motion allowed. The time
                                 to file an answer will be extended to March 31, 2011. There will be no further
                                 extensions" re 39 MOTION for Extension of Time to File An Answer Due To Change
                                 in Legal Representation (Paine, Matthew) (Entered: 02/25/2011)
  03/22/2011                40 NOTICE of Appearance by Richard M. Gelb on behalf of Sumanta Banerjee (Gelb,
                               Richard) (Entered: 03/22/2011)
  03/22/2011                41 NOTICE of Appearance by Daniel K. Gelb on behalf of Sumanta Banerjee (Gelb,
                               Daniel) (Entered: 03/22/2011)
  03/22/2011                42 NOTICE of Appearance by Stamenia Tzouganatos on behalf of Sumanta Banerjee
                               (Tzouganatos, Stamenia) (Entered: 03/22/2011)
  03/30/2011                43 MOTION to Dismiss the Verified Complaint Pursuant to Fed. R. Civ. P. 12(b)(1) and
                               Request for Oral Argument by Sumanta Banerjee.(Tzouganatos, Stamenia) (Entered:
                               03/30/2011)
  03/30/2011                44 MEMORANDUM in Support re 43 MOTION to Dismiss the Verified Complaint
                               Pursuant to Fed. R. Civ. P. 12(b)(1) and Request for Oral Argument filed by Sumanta
                               Banerjee. (Tzouganatos, Stamenia) (Entered: 03/30/2011)
  03/30/2011                45 Defendant's ANSWER to 1 Complaint with Jury Demand by Sumanta Banerjee.
                               (Tzouganatos, Stamenia) (Entered: 03/30/2011)
  03/31/2011                     ELECTRONIC NOTICE Setting Hearing on Motion 43 MOTION to Dismiss the
                                 Verified Complaint Pursuant to Fed. R. Civ. P. 12(b)(1) and Request for Oral Argument
                                 : Motion Hearing set for 5/9/2011 02:00 PM in Courtroom 18 before Judge William G.
                                 Young. Opposition is due by 4/13/11. Reply brief, if any, is due by 4/22/11. (Smith,
                                 Bonnie) (Entered: 03/31/2011)
  04/13/2011                46 Opposition re 43 MOTION to Dismiss the Verified Complaint Pursuant to Fed. R. Civ.
                               P. 12(b)(1) and Request for Oral Argument filed by Tuckerbrook Alternative
                               Investments, LP,. (Attachments: # 1 Affidavit)(Carnathan, Sean) (Entered: 04/13/2011)
  04/19/2011                47 CERTIFICATION pursuant to Local Rule 16.1 (D)(3). (Tzouganatos, Stamenia)
https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?519980560880637-L_1_0-1                                                        6/8
7/22/2020                                            CM/ECF - USDC Massachusetts - Version 6.2.2 as of 2/9/2019

                                 (Entered: 04/19/2011)
  05/09/2011                48 NOTICE of Appearance by David B Mack on behalf of Tuckerbrook Alternative
                               Investments, LP, (Mack, David) (Entered: 05/09/2011)
  05/09/2011                     ELECTRONIC Clerk's Notes for proceedings held before Judge William G. Young:
                                 Motion Hearing held on 5/9/2011 re 43 MOTION to Dismiss the Verified Complaint
                                 Pursuant to Fed. R. Civ. P. 12(b)(1) and Request for Oral Argument filed by Sumanta
                                 Banerjee.After hearing the Court rules denying 43 Motion to Dismiss; The Case is set
                                 for the Running Trial List as of 12/5/11. A final pretrial conference will be held in
                                 November. The clerk will send out a notice. Summary Judgment motions are due by
                                 10/1/11. Discovery cut off is 10/1/11. (Court Reporter: Donald Womack at
                                 womack@megatran.com.)(Attorneys present: Plaintiff's Counsel Mack, Deendant's
                                 Counsel Gelb) (Smith, Bonnie) (Entered: 05/10/2011)
  05/10/2011                     Set/Reset Deadlines: Discovery to be completed by 10/3/2011 Motions due by
                                 10/3/2011 Ready for Trial on 12/5/2011 09:00 AM in Courtroom 18 before Judge
                                 William G. Young. (Smith, Bonnie) (Entered: 05/10/2011)
  09/06/2011                49 Joint MOTION for Extension of Time of Dates Scheduled for Discovery, Summary
                               Judgment Motions and Trial by Sumanta Banerjee.(Gelb, Daniel) (Entered:
                               09/06/2011)
  09/07/2011                50 Judge William G. Young: ORDER FOR ADMINISTRATIVE CLOSURE entered. re 49
                               Joint MOTION for Extension of Time of Dates Scheduled for Discovery, Summary
                               Judgment Motions and Trial filed by Sumanta Banerjee (Smith, Bonnie) (Main
                               Document 50 replaced on 9/8/2011) (Paine, Matthew). (Entered: 09/07/2011)
  09/07/2011                     Civil Case Terminated. (Smith, Bonnie) (Entered: 09/07/2011)
  06/01/2012           51        MOTION to Reopen Case by Tuckerbrook Alternative Investments, LP,.(Carnathan,
                                 Sean) (Entered: 06/01/2012)
  06/04/2012           52        Transcript of Motion Hearing held on May 9, 2011, before Judge William G. Young.
                                 The Transcript may be purchased through the Court Reporter, viewed at the public
                                 terminal, or viewed through PACER after it is released. Court Reporter Name and
                                 Contact Information: Donald Womack at womack@megatran.com Redaction Request
                                 due 6/25/2012. Redacted Transcript Deadline set for 7/5/2012. Release of Transcript
                                 Restriction set for 9/3/2012. (Scalfani, Deborah) (Entered: 06/04/2012)
  06/04/2012                     NOTICE is hereby given that an official transcript of a proceeding has been filed by the
                                 court reporter in the above-captioned matter. Counsel are referred to the Court's
                                 Transcript Redaction Policy, available on the court website at
                                 http://www.mad.uscourts.gov/attorneys/general-info.htm (Scalfani, Deborah) (Entered:
                                 06/04/2012)
  06/04/2012                     Judge William G. Young: ELECTRONIC ORDER entered granting 51                     Motion to
                                 Reopen Case (Paine, Matthew) (Entered: 06/04/2012)
  06/05/2012                     Case Reopened per electronic order dated 6/4/12 (Duong, Diep) (Entered: 06/05/2012)
  06/05/2012                53 NOTICE of Non-Representation of Defendant Following Administrative Termination
                               of Action by Sumanta Banerjee (Gelb, Daniel) (Entered: 06/05/2012)
  06/06/2012                     ELECTRONIC NOTICE of Hearing. Status Conference set for 6/19/2012 02:00 PM in
                                 Courtroom 18 before Judge William G. Young. (Gaudet, Jennifer) (Entered:
                                 06/06/2012)
  06/15/2012                54 MOTION to Continue Status Conference by Sumanta Banerjee. Note: Motion Received

https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?519980560880637-L_1_0-1                                                        7/8
7/22/2020                                            CM/ECF - USDC Massachusetts - Version 6.2.2 as of 2/9/2019

                                 Via Fax(Paine, Matthew) (Entered: 06/18/2012)
  06/18/2012                     Judge William G. Young: ELECTRONIC ORDER entered denying 54 Motion to
                                 Continue. (Gaudet, Jennifer) (Entered: 06/18/2012)
  06/19/2012                     ELECTRONIC NOTICE OF RESCHEDULING. Status Conference set for 6/27/2012
                                 02:30 PM in Courtroom 18 before Judge William G. Young. NO FURTHER
                                 CONTINUANCES WILL BE ENTERTAINED.(Gaudet, Jennifer) (Entered:
                                 06/19/2012)
  06/27/2012                     ELECTRONIC Clerk's Notes for proceedings held before Judge William G. Young:
                                 Status Conference held on 6/27/2012. The Court Orders the plaintiff to file a new civil
                                 action to be marked as related to this matter. The new civil case, if filed, will be brought
                                 promptly to trial. This case is Ordered closed. (Court Reporter: Donald Womack at
                                 womack@megatran.com.)(Attorneys present: Carnathan for the pltf. and defendant pro
                                 se) (Gaudet, Jennifer) (Entered: 07/05/2012)
  07/05/2012                     Civil Case Terminated. (Gaudet, Jennifer) (Entered: 07/05/2012)
  09/22/2014           55        MOTION for Release of Lien by Sumanta Banerjee.(Paine, Matthew) (Entered:
                                 09/23/2014)
  10/09/2014           56        Judge William G. Young: ORDER entered granting 55                        MOTION for Release of
                                 Lien (Paine, Matthew) (Entered: 10/09/2014)



                                                        PACER Service Center
                                                            Transaction Receipt
                                                               07/22/2020 13:04:15
                                   PACER
                                                    sg034789:4802137:0 Client Code:
                                   Login:
                                                                          Search           1:09-cv-11672-
                                   Description:     Docket Report
                                                                          Criteria:        WGY
                                   Billable
                                                    6                     Cost:            0.60
                                   Pages:




https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?519980560880637-L_1_0-1                                                            8/8
